DENY and Opinion Filed May 26, 2022




                                                   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                          No. 05-21-00856-CV

     IN RE JUAN FLORES AND SAYRA FLORES, INDIVIDUALLY AND AS
           NEXT FRIENDS OF L.F., S.F. AND P.F., MINORS, Relators

                 Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-060568
                               MEMORANDUM OPINION
                      Before Justices Molberg1, Reichek, and Goldstein
                                 Opinion by Justice Reichek

            In their petition for writ of mandamus, relators challenge the trial court’s

    oral ruling denying relators’ motion to reconsider sixteen topics that had previously

    been quashed for deposition of real party in interest’s corporate representative.

            Entitlement to mandamus relief requires relators to show that the trial court

    clearly abused its discretion and that they lack an adequate appellate remedy. In re

    Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).




1
    Justice Molberg dissents without opinion and would grant the writ.

                                                  Page 1 of 2
            Based on our review of the petition, response, reply, records on mandamus,

    and motions and responses filed in this proceeding, we conclude relators have

    failed to demonstrate an abuse of discretion.                   Accordingly, we deny relators’

    petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

            Real party in interest filed a motion to deny the petition for unreasonable

    delay. Relator filed a motion to strike parts of real party’s supplemental record.

    We deny the pending motions as moot.2




                                                           /Amanda L. Reichek/
                                                           AMANDA L. REICHEK
                                                           JUSTICE

            210856F.P05




2
    We reviewed only that evidence that was before the trial court when it made its ruling.

                                                   Page 2 of 2